                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

ROY BRITTON, III                                                                PLAINTIFF

V.                          CASE NO. 4:20-cv-00025 JM

ERIC S. HIGGINS, et al.                                                      DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 21st day of January, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
